Opinion by
Donlon, J.
In accordance with stipulation of counsel that certain merchandise consists, in fact, of 127% dozen each of items 11311 and 11312, each consisting of 2 pieces, said articles were held dutiable at 25 percent ad valorem and 10 cents per dozen pieces under the provision in paragraph 211, Tariff Act of 1930, as modified by the Japanese Protocol to the General Agreement on Tariffs and Trade (T.D. 53865), supplemented by Presidential proclamation (T.D. 53877), for earthenware articles which are not tableware, valued under $3 per dozen pieces. Other articles, stipulated to consist of 127% dozen each of items 11313, 11318, 11319, and 11320; 191% dozen each of item 11314; and 63% dozen of items 11315, 11316, and 11317, were held dutiable at 45 percent ad valorem under the provision in paragraph 212, as modified, supra, for porcelain articles which are not tableware. The collector was directed to re-liquidate the entry and refund duty on quantities in excess of the above.